 Case 5:19-cv-05057-JLV Document 32 Filed 10/30/20 Page 1 of 18 PageID #: 410




Mel Marin                     October 20, 2020
USPS Gen. Delivery
Vermillian, SD 57069
Plaintiff,Pro Se



                   UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF SOUTH DAKOTA

MEL MARIN,                                  CIV 19-5057-JLV


Plaintiff,                                  PLAINTIFFS'
                                            PROPOSED ORDER
V.                                           RE: MOTION FOR JUDGMENT
                                             ON THE PLEADINGS
WELLS FARGO, N/A, etc.                       AND
                                             OPPOSING DISMISSAL
Defendants.



       Plaintiffs filed an action alleging wrongful foreclosure of Ms. Bauman's

residence on about March 4, 2019 and for torts including conversion, fraud, and

personal injuries. Wells Fargo moved to dismiss. Plaintiffs oppose and have filed
a motion for partialjudgment on the pleadings. Their motion is GRANTED.


Real Property Allegations And Evidence Submitted to This Court

       Exhibits ofthe bank include a HELOC mortgage, and two deeds of trust,

and an order of a former bankruptcy judge dated November 8, 2018 finding Ms.

Bauman's bankruptcy filed in 2018 in bad faith and lifting the stay for that action.
 Case 5:19-cv-05057-JLV Document 32 Filed 10/30/20 Page 2 of 18 PageID #: 411




Although all 3 ofthose property documents refer to "the Note" for explanation of

terms in those papers and point to the Note to provide necessary information, no

promissory note was submitted by Wells Fargo to this court. That means no

signature by the borrower verifying receipt ofloan money, no total loan amounts,

no payment provisions, and no interest. Yet these are required to enforce it.

      Mr. Marin's sister and co-plaintiff Bauman has also opposed dismissal and

joined with her brother's motion and testified under penalty of perjury by

declaration that brother's representations are true that although she and original

lender Wachovia planned to complete the total loan agreements in 2007 or 2008

by drafting a promissory note, none was actually created by the lender and Ms.

Bauman never signed a statement saying she received any loan money.

      This is supported by the exhibit offered by Ms. Bauman that she explains

comes from an investigative office of the bank following her demand for

discovery against Wells in a prior state court law suit, verifying that they have no

record of a loan check being cut for this property. So,in response to her prior

discovery requests Wells did not provide the Note - only a record suggesting there

never was one.



      She further testified that the original lender Wachovia processed her loan

application as a construction loan and for that type ofloan repayments could not

be made from loan proceeds so she was asked to start making monthly payments
Case 5:19-cv-05057-JLV Document 32 Filed 10/30/20 Page 3 of 18 PageID #: 412



on the new loan for at least 6 months to prove to their underwriter she eould make

the payments.

      She alleged in the first amended eomplaint, however, that after 6 months

Waehovia started a merger with Wells Fargo and bank staff did not make

themselves available but she kept making monthly payments anyway, expecting

one of the banks would create a note and call her to meet for a closing at which

she would receive a loan cheek and sign a promissory note. But apparently they

never did fund the loans and merely kept all of her payments until May 2011 when

Wells Fargo refused to accept anymore payments and then declared her in default

for failing to continue payments, forcing sister to file for bankruptcies to avoid

foreclosure and loss of her only residence. In re Blenheim, 803 F.3d 477 (9'*' Cir.

2015)(filing a Chapter 13 action to stop a foreclosure is proper).

       Sister also verified that although she sought leave from the bankruptcy

trustee to sue these defendants during her bankruptcies, the trustee failed to act on

it, and the bankruptcy judge would not allow her to prosecute these claims in the

bankruptcy court itself as an adversary action. She also testified that Judge Taylor

in San Diego dismissed her law suit against other defendants because she had an

open bankruptcy and accordingly, she lost the rights to her own causes of action

during that bankruptcy. Brother submitted a copy ofthat order of Judge Taylor

to this court.
 Case 5:19-cv-05057-JLV Document 32 Filed 10/30/20 Page 4 of 18 PageID #: 413




      She also verified the truth ofthe complaint allegations.

      In their first responsive pleading Wells Fargo moved to dismiss on the basis

that the filing in this court was beyond the 6 year statute of limitations for fraud
and other torts, and that no tolling of that statute was available to allow a

challenge to their foreclosure because under California law the stay does not stop

the running of statutes of limitation for a debtor's law suits against creditors, and
only stops creditors in their tracks from going after the debtor.

      Bank counsel cited two California cases to support that law but the plaintiffs

cited the same two cases in their amended complaint for the opposite ruling, that

debtors cannot prosecute their own causes of action after they file bankruptcy in
the 9"" Circuit because the bankruptcy stopped them, e.g., Kertesz v. Ostrovsky ,

115 Cal.App.4th 369, 378(2004)(trial court erred in granting demurrer and failing

to toll the time the plaintiffs prior action was in bankruptcy court, and should

have allowed the new filing after a 10 year delay because ofthe bankruptcy).

       Both sides can't both be right. Someone violated Rule 11 by not reading the

cases and representing falsely to the court the holdings ofthose cases. Plaintiffs
were right. The bank violated Rule 11. So that argument by the bank was
frivolous and in bad faith.

       It will save time and trouble for everyone, rather than trying to weigh eases

and contentions as to the property dispute based on bank waivers of arguments, or
 Case 5:19-cv-05057-JLV Document 32 Filed 10/30/20 Page 5 of 18 PageID #: 414




sister's powers or lack thereofto prosecute her claims during bankruptcies in order
to find which limitations period applies and what affect it has, to just start at the

beginning and characterize the loans first.

      This is because if there was no contract, then there was no statute of

limitations so all the arguments about statutes of limitations and the tolling rules

are unnecessary, as far as the property goes.

       A statute of limitations must mn against something. It cannotjust start

running out ofthin air because a bank says it wants to take your house. It must

have your house first, or take it, or show a completed contract for your house.

       This approach may unravel years of tightly compacted threads of arguments

like a golf-ball otherwise impossible to unwind.

       It does not mean Ms. Bauman should not have filed bankruptcies, because

taking the plaintiffs allegations as true for a demurrer, she was faced with real

threats offoreclosure she did not understand, and fear of eviction and death. And

even judges were fooled by the bank's demands and apparently may not have read

the documents the bank relied upon. Ifthey had read them,they would have

come to the same conclusion as this court today, as to the residence.

       As for the other causes of action, summary judgment is not available

because it would be premature without discovery, so they are only reviewed for

failures to state claims under the best interpretations ofthe plaintiffs' facts.
 Case 5:19-cv-05057-JLV Document 32 Filed 10/30/20 Page 6 of 18 PageID #: 415




No Loan Contract Exists

      First, there was no contract in 2007 for anything. The bank submitted the
documents mentioned above but no promissory note, and all three documents

point to the missing promissory note to explain rights and duties contained in the
documents.


      Mortgages, also called deeds of trust, are not promissory notes and those

mortgages that point to a promissory note somewhere else to explain vital details
like total loan amount, interest, and penalty fees, when not produced by the party

claiming ownership carries the presumption that the parties wanted a note but
never got around to creating one.

      For instance, the OPEN END DEED OF TRUST the bank filed at Page ID #

233(7), Recorder's page 10994, states it is SECURITY for the HELOC,which is

also called "Security Instrument", but conditions the rights in that document to the

promissory note:

      • At Page ID# 234,13 ("covenants and agreements under this Security

Agreement and the Note"),

      • Page ID# 235,11 (payments must be received where the Note says),

      • Page ID# 235,|2(date payments are due when the Note says),

      • Page ID# 236,^ 3(Note dictates the order payments are to be credited

and allows borrower to change crediting of pa)mients).
Case 5:19-cv-05057-JLV Document 32 Filed 10/30/20 Page 7 of 18 PageID #: 416



      • Page ID#
              |  237, 3(borrower may assign payments as the Note allows),

      • Page ID# 238 I 3(borrower and insuranee make payments together

aceordingto the Note),

      • Page 1D#239,t 5(principal, interest and finance charges are paid

according to the Note), etc.

      And it is the same with the DEED OF TRUST at PagelD # 253:

      • Page ID # 253,11 calls itself the "Security Instrument" for a regular loan

that is not a HELOC and points to the note in bold words: THIS IS A FIRST

DEED OF TRUST WHICH SECURES A NOTE WHICH CONTAINS

PROVISIONS ALLOWING FOR CHANGES IN INTEREST RATE,

FREQUENCY AND AMOUNT OF PAYMENTS AND PRINCIPAL AND

INTEREST(INCLUDING FUTURE ADVANCES)....

      • Page ID # 254, at(D)states it relies completely on the Note.

But the Note is not there.


      Here, moreover, it is more than a presumption that the note was never

created because the bank moved under Rule 12(b)to dismiss on the basis of those

3 documents alone. Those 3 documents are not enough to find a note ever existed.

And a party moving to dismiss under Rule 12(b) waives all other bases for

dismissal that they did not argue initially. So it is now a fact that no note was

ever made.
 Case 5:19-cv-05057-JLV Document 32 Filed 10/30/20 Page 8 of 18 PageID #: 417




Unclean Hands


      Wells cannot come in a reply later and say "Here is the missing note!"

because that would constitute a new argument for a Rule 12(b) motion to dismiss

based on 4 documents, not 3. This they may not do in reply. Francis S. v. Stone,

995 F.Supp. 368, 379[11](S.D.N.Y. 1998), affirmed 221 F.3d 100(courts refuse
to consider arguments raised for the first time in reply).

      In other words, the bank argued the documents they presented were enough

to establish ownership, and that failed. So they cannot come now and present

some new draft and argue the new draft plus the old ones establish that a contract

existed since they did not make that argument initially.

       On occasion courts have sought to avoid this harsh result of Rule 12(b) with

extensions oftime to provide better evidence or to deny the motion without

prejudice so they can raise it again in another form with the right documents under
inherent court powers of equity.

       However, to receive equity the erring party must do equity. Wells Fargo

did not do equity. On the contrary, they come with unclean hands. They have
many years of expertise in making loan contracts so they have superior
knowledge, and they have 200 lawyers to help them, and they know what is
required and they should have seen in five minutes that all their papers do not
form a valid contract without the Note to which they point.
 Case 5:19-cv-05057-JLV Document 32 Filed 10/30/20 Page 9 of 18 PageID #: 418




      So they may have been bluffing for years, putting these plaintiffs through

"the ringer" without valid bases, and then they come to this court and may have

violated Rule 11 by presenting a defense that is notjustified by facts or law, and

boldly misrepresenting the holdings of pivotal eases to fool this court. Therefore,

the harshness ofthe Rule 12(b)imposed waiver is justified here.

      Nor would an extension oftime help them anyway. This court takes judicial

notice ofthe proceedings in the prior bankruptcy and state court actions in

California and finds Wells did receive demands for document production and

apparently could not find the Note for 10 years. Giving them yet another month

to look some more just wastes everyone's time and continues to paralyze sister's

use of her property, and is a continuing stress that may hurt the plaintiffs.

      That made the deeds of trust that Wells submitted mere "contracts to

contract" until the note they refer to was created. But since the bank has not

submitted the promissory note, the court must assume it does not exist and never

has. Therefore, the loans were void, ab initio. Because the promissory note is a

minirrmm requirement to create the real estate loan. So those 3 papers transferred

no right or power to the lender to demand payment, to declare default for a loan

that did not yet exist, nor to foreclose for failure to make payments that were not

necessary for something that did not exist. Garrett v. BankWest, Inc., 459 N.W.2d

833(SD 1993)(there was no contract, where "some ofthe terms" were never put
 Case 5:19-cv-05057-JLV Document 32 Filed 10/30/20 Page 10 of 18 PageID #: 419




into writing and it was intended to do so later); Mays v. Trump Indiana, Inc., 255

F. 3d 351, 357 (7*^ Cir. 2001)("a mere agreement to agree does not a binding

contract make        the so-called 'contract to contract' is not a contract at all.").

      Thus, it is established that no promissory note ever existed, and the bank

cannot recover from that failure to present later all the parts of the contract that

they seek to enforce.

      So there is no genuine issue offact for a jury to resolve on property

ownership. The papers the bank submitted could not give the lender power to do
anything, so there was nothing to assign, so the sale was a sham on March 4,2019,
a mere "dog and pony show" with no value, and Wells is clearly not the owner.

       In other words, plaintiffs alleged there was no valid contract and Wells

Fargo presented documents that also prove there was no valid contract. Bank
counsel can say whatever they will, but statements of counsel are not facts, and not

evidence. Exeter Bancomoration v. Kemper Securities Group., Inc., 58 F.3d 1306,

1312 n. 5       Cir. 1995)(statements of counsel are not evidence).

       Therefore, the court may find and does find that there was no loan created.

Nor could there be a claim for breach of contract since there was no contract.

       So, as to the issue of her property, statutes of limitation were not missed by

sister because there were no statutes of limitation to run from the date a contract

was formed since here no contract was formed.


                                            10
Case 5:19-cv-05057-JLV Document 32 Filed 10/30/20 Page 11 of 18 PageID #: 420



      And Wells could not be considered an adverse possessor from which

statutes oflimitation could run because that requires actual possession ofthe

property for 20 years with a good faith claim of right. Here, however, the bank is

guilty of bad faith because they should have known all the elements to make a loan

contract were not present, and they never actually possessed the property but

threatened to do so for ten years. And since they have not actually evicted the

plaintiffs they could not be said to possess it now. Therefore, they have been

exercising a "bluff for a decade that fooled not only sister but also several judges.

      It is time to end that phoney pony.

      The MOTION TO DISMISS IS DENIED,and the plaintiffs' motions for

JUDGMENT ON THE PLEADINGS and TO STRIKE THE PROPERTY

DEFENSES of Wells Fargo, are GRANTED,and the bank is enjoined from

continuing to hold itself out as owner ofthe subject property and is directed to

DEED IT BACK AT ONCE TO SISTER IN FEE SIMPLE without

reservation and without any claims for liens, and to return money she paid for

mortgage payments as partial restitution and without prejudice to her ability to

argue for a more perfect restitution and for other damages later.

      It would be grossly unfair for the bank to keep the money as hostage that

belongs to her that she paid into a scam so she cannot hire competent counsel to

prove that scam and to sue for full damages, including potential punitive damages.

                                         11
Case 5:19-cv-05057-JLV Document 32 Filed 10/30/20 Page 12 of 18 PageID #: 421




Non-Property Claims

      Non-property claims, however, are a different matter.

      As for the fraud cause of action, a party normally is required to provide

details about who, what and when,to the date if possible. The plaintiffs did this.

The bank's opposition argument outside of limitations was that Wells Fargo was

not a party to the fraud. However,the plaintiffs correctly cited merger laws at

FAC,131 that saddled the acquiring bank with the liabilities ofthe tortfeasor

entity. And plaintiffs provided excerpts ofthe actual merger documents.

      Plaintiffs also alleged Wells knew that WorldAVachovia were pursuing a

bluff when no loan was formed and that Wells joined-in with this bluff and failed

to disclose the fact that there was no valid loan for 10 years after the merger when

they had a duty to do so, to sister and to 6 different judges. Bradford v. Vento,

48 S.W.3d 749, 754(Tex. 2001)("When a party has a duty to disclose information

and fails to do so, the concealment ofthat information may constitute fraud".)

      That is the fraud omission rule. Wells committed that fraud, not Wachovia.

Plaintiffs alleged Wells did it at It 33-35, but Wells argued plaintiffs failed to

allege Wells itself committed fraud. Obviously bank counsel did not read the
complaint. So that objection fails. The plaintiffs state claims.

      Both parties also agree that six years is the statute oflimitations. But the

plaintiffs again are correct that sister's time within which to sue was equitably

                                          12
 Case 5:19-cv-05057-JLV Document 32 Filed 10/30/20 Page 13 of 18 PageID #: 422




tolled by sister trying to prosecute these claims during the bankruptcies, but the
bankruptcy trustee and two judges refused to allow her to prosecute her actions
outside or inside of the bankruptcy until November 2018 the bankruptcy judge
lifted the stay. Eistratv. Cekada,50 Cal.2d 289, 292(1958)("the running ofthe
statute is suspended during any period in which the plaintiff is legally restrained
from taking action to protect his interests"); Earl v. Fabian, 5656 F.3d 717,722
(8'^ Cir. 2009); Dakota Truck Underwriters v. SD Subsequent Injury Fund, 2004
SD 120, at ^128, 30.

       That argument prevails because the law on equitable tolling the plaintiffs

submitted is correct, and because Wells failed completely to oppose the facts or

law plaintiffs presented on it at FAC    9, 167, 184, and 208, and that waived
opposition by the bank to that argument.

       Because statutes oflimitation are personal defenses, the parties may waive

that basis of tolling and the court cannot rescue them nor relieve their waiver.

That is what happened here. Wells spent all their wind arguing against tolling

based on the automatic stay, and violated Rule 11 to mischaracterize two key cases

in support of that argument. But the steam that blows a whistle will never turn a

wheel. So Wells had no more steam to oppose plaintiffs equitable tolling

argument.

       Moreover, sister's automatic stay argument was also correct, and the eases

                                           13
Case 5:19-cv-05057-JLV Document 32 Filed 10/30/20 Page 14 of 18 PageID #: 423




plaintiffs cited do prove in the 9"" Circuit a debtor cannot prosecute her own causes
of action once she files bankruptcy. So the bank burned its capital with this court

by misrepresenting cases at the first pleading and gained nothing. Six years did
not run after subtracting sister's time in bankruptcy. The fraud claims are good.

      As for the UCL cause of action, the bank did not argue statutes of

limitation against brother so they waived it. The tolling of sister's claims for fraud

also applied for the rest ofthe torts. And the objection was otherwise premature

because the court must wait to see if an action at law will produce a "perfect

justice". If not, equity is available. Ziebarth v. Kalcnze, 238 N.W.2d 261 (N.D.

1968)(existence of a remedy at law does not preclude equitable relief ifthe

equitable remedy is better adapted to render a more perfect and complete justice).

      As for rescission claims, they only apply if the court finds a contract was

made. So those objections are also premature and await the court finding no

contract was made.


       As for conversion claims, the bank says they oppose them but the content

oftheir submission constitutes a stipulation that works against their argument and

suggests the plaintiffs state claims. Democracv Rising PA v. Celluci, 603 F.Supp.

2d 780, 788 n. 10(M.D.Pa. 209)[motion is what it does and not always what it

says]. It does state claims because it says conversion only applies against rights

and not real property and that is what plaintiffs allege.

                                          14
Case 5:19-cv-05057-JLV Document 32 Filed 10/30/20 Page 15 of 18 PageID #: 424




      As for infliction of emotional distress to brother, the injury was in

California so that law applies. And brother cited good law in support. Wells did
not contest this law, so the bank waived that opposition. Wells did argue that the

facts plaintiffs presented were not outrageous. But that is premature because it
can only be made to a jury. This court cannot rule on that fact challenge.

      As for credit defamation claims, the bank begs the issue, which means

they require this court to accept their version of facts to consider their argument

and not the plaintiffs' version. But that is backward. Under Rule 12(b)the court

must assume the plaintiffs' fact are true.

      The bank's best argument essentially is this: since Wells is a lender as

defined by the Fair Credit Reporting Act at 15 U.S.C. § 1681s-2, they are

protected from prosecution for reporting adverse information in goodfaith about

their loan to credit reporting agencies. It is true that lenders are "furnishers" of

credit information as defined by H.R.Rep. No. 108-263, at 24(2003), and are

protected by the Act that prevents suits for certain negligent information except as

preemption steps may permit or there might be another provision requiring a

special proceeding that prevents a common law credit defamation claim, although

this court does not now rule that is necessarily true. Gorman v. Wolpoff&

Abramson. TXP. 584 F. 3d 1147, 1154 n. 7(9^" Cir. 2009)

       But Wells Fargo was not a lender here because there was no loan and they

                                             15
Case 5:19-cv-05057-JLV Document 32 Filed 10/30/20 Page 16 of 18 PageID #: 425




knew it or should have known it with their superior knowledge and experience at

processing hundreds ofthousands ofloan applications for decades. They were a
mere poser, a pretender, a phoney, a charlatan, a swindler, a mountebank,
"someone practicing quackery or some similar confidence trick or deception in
order to obtain money,fame or other advantages via some form of pretense or

deception".

       And here they actually did obtain money and advantage from sister by
perpetuating rather than stopping what appeared to be the scam of Wachovia.
       The definitions offurnishers under that act do not include phony ponies.

       Therefore, they are not protected by preemption. Since that is the only bank
argument against this cause of action, the court has no authority to suggest any

other arguments and Wells waived other arguments. That objection is overruled.
       As for emotional distress and personal injury claims, the bank argued at

POINTS p. 26 that a bank owes no special relationship to its borrower and,
therefore, Mehta governed here which dismissed because negligent emotional
 distress will not lie without a special relationship.

       But law cited by plaintiffs more recent than the cases cited by Wells finds

 lenders do have a special relationship that allows a negligence claim when they
 offer a loan modification and then fail to process it properly. So this objection fails

 too, and it is the only one Wells makes.

                                            16
Case 5:19-cv-05057-JLV Document 32 Filed 10/30/20 Page 17 of 18 PageID #: 426




      As for the remaining federal lending law claims. Wells in each again begs

the questions of ownership and legitimacy ofthe loans. They want the court to
agree that the loan contract existed so consummation occurred and statutes of
limitations ran since 2007 or 2011 against all federal statutes and that loan

originators or owners like Wells are not caught as defendants because only loan
servicers can be sued.

      However, since there was no signature by sister to admit receiving any

money, and no loan completion, here was no consummation so no statutes of
limitation ran.


       Additionally, Wells could not fairly be called the originator or owner ofthe
loan because there was no loan. But Wells did collect payments from sister

regularly and that made Wells a "servicer" under RESPA:
             RES?A further defines "servicing" as "receiving
              any scheduled periodic payments from a borrower
              pursuant to the terms of any loan.

RG Financial Corp. v. Vergara-Nunez,446 F. 3d 178, 186 (f Cir. 2006).

       This also invites the issue of whether the federal lending statutes apply

 where no loan is actually consummated. Although Wells did not raise this issue,
 it may affect subject matter jurisdiction of this court so the court must determine if
 it has jurisdiction over these claims even ifthe parties do not.
       Since the TILA states that it covers "offers to lend" as well as loans, a valid

                                           17
 Case 5:19-cv-05057-JLV Document 32 Filed 10/30/20 Page 18 of 18 PageID #: 427



loan is not a prerequisite to assert claims for violations of these federal laws:

             6500 - Consumer Financial Protection Bureau
             PART 1026—TRUTH IN LENDING(REGULATION Z)
             Subpart A—General
            (c) Coverage.(1)In general, this part applies to each
             individual or business that offers or extends credit,...

      Therefore, the plaintiffs state claims as to the federal regulations because

Wells failed to make any other challenge to the claims other than statutes of

limitation which did not run because no loan was consummated.

       Additionally, Wells argued no actual damages were alleged. But that

misstated the complaint because they were stated at FAC ^221. Again, bank

counsel did not read the complaint so its opposition was not warranted by facts or

law as required by Rule 11.

       For these reasons the motion to dismiss IS DENIED IN ALL RESPECTS.


DATED: November           ,2020
                                        United States District Judge




                                           18
